Case 1:21-cv-10698-DJC Document1 Filed 04/27/21 Page 1lof3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CASE NO:

 

PLYMOUTH ROCK ASSURANCE CORP.)
(as subrogee of Nary Katie Chumnan)

Plaintiff,
V.

UNITED STATES OF AMERICA

)
)
)
)
)
) COMPLAINT
)
)
)
Defendant )
)

 

FACTS AND PARTIES
1.

This action arises under the Federal Tort Claims Act, 28 U.S.C. sect. 2761 et seq.,

and this Court has jurisdiction under the provisions of 28 U.S.C. sect. 1346(b).
Il.

The Plaintiff, Plymouth Rock Assurance Corporation, maintains a place of
business at 695 Atlantic Avenue, Boston, Suffolk County, Massachusetts, and is a duly
organized corporation under the laws of the Commonwealth of Massachusetts, United
States of America.

Il.

On or about February 14, 2019, Nary Katie Chumnan owned an automobile and

maintained a contract of motor vehicle insurance for that vehicle with the Plaintiff,

Plymouth Rock Assurance Corporation.
Case 1:21-cv-10698-DJC Document1 Filed 04/27/21 Page 2 of 3

IV.
The Plaintiff submitted its claim in the amount of $6,792.58 to the United States
Postal Service, a duly organized body of the United States of America, in accordance
with statute, 28 U.S.C. sect. 2761 et seq. on January 27, 2021. The United States denied

the Plaintiff's request.

COUNT 1
(Negligence)

Vi
The Plaintiff hereby reavers and realleges each and every allegation contained

within paragraphs I through IV as if specifically set forth herein,

VI.

On or about February 14, 2019, Nary Katie Chumnan, a resident of Lowell,
Middlesex County, Massachusetts, was operating a motor vehicle in the exercise of due
care at or near Chelmsford Street in Chelmsford, Massachusetts, when an individual
named Earl Duncan, while acting as an agent, servant, or employee of the Defendant, the
United States of America, carelessly and/or negligently struck Nary Katie Chumnan’s
vehicle.

VIL.

As a result of the Defendant's negligence, Mr. Nary Katie Chumnan’s motor

vehicle suffered property damage and rental expenses.
VII.

A claim was made against the Plaintiff by its insured under the property damage

portion of the contract of insurance in the amount of $6,006.01 and in the amount of

$786.57 in rental expenses, which amount to $6,792.58,
Case 1:21-cv-10698-DJC Document1 Filed 04/27/21 Page 3 of 3

WHEREFORE, the Plaintiff seeks judgment against the Defendant, United States

of America in the amount of $6,792.58, as well as any other relief this court may deem

proper.

3

    
 

THE PLAINTIFF
By its-4ttorney,

bal

Jggebh P. Bohfiglio #663414
erek A. Buckley #692956
Bolden & Bonfiglio, LLC
40 Lowell Street, Suite 24
Peabody, MA 01960

Tel. 978-744-2162

Fax 978-744-6705
jbonfiglio@bblawma.com
dbuckley@bblawma.com
